Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to Amended and Restated Credit Agreement (this “Second
Amendment”) is made as of this 2nd day of October, 2012, by and among THE GC NET
LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited liability company,
WILL PARTNERS REIT, LLC, a Delaware limited liability company, THE GC NET LEASE
(SYLMAR) INVESTORS, LLC, a Delaware limited liability company, RENFRO PROPERTIES
LLC, a California limited liability company, THE GC NET LEASE (LOVELAND)
INVESTORS, LLC, a Delaware limited liability company, THE GC NET LEASE (REDMOND)
INVESTORS, LLC, a Delaware limited liability company, THE GC NET LEASE
(CRANBERRY) INVESTORS, LLC, a Delaware limited liability company, and THE GC NET
LEASE (GREENWOOD VILLAGE) INVESTORS, LLC, a Delaware limited liability company,
each having an address at 2121 Rosecrans, Ste. 3321, El Segundo, California
90245 (collectively the “Borrowers” and each a “Borrower”), KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”) on behalf of Bank of America, N.A. and the
other Lenders party to the Credit Agreement from time to time, BANK OF AMERICA,
N.A., as a Lender, NORTH SHORE COMMUNITY BANK & TRUST COMPANY, as a Lender, and
REGIONS BANK, as a Lender.

W I T N E S S E T H:

WHEREAS, reference is hereby made to that certain Amended and Restated Credit
Agreement dated as of November 18, 2011 entered into by and among the Borrowers,
KeyBank National Association, as Agent, and the Lenders, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
March 16, 2012 (as amended, the “Credit Agreement”; unless otherwise defined
herein, capitalized terms shall have the meanings provided in the Credit
Agreement); and

WHEREAS, the Borrowers, the Agent and the Lenders have agreed to amend and
modify the Credit Agreement as set forth herein.

NOW, THEREFORE, it is agreed by and among the Borrowers, the Agent and the
Lenders as follows:

1. The definition of “Borrower” in Article I is hereby deleted in its entirety
and shall be replaced by the following:

“Borrower” means, collectively, THE GC NET LEASE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited liability company, WILL PARTNERS REIT, LLC, a Delaware
limited liability company, THE GC NET LEASE (SYLMAR) INVESTORS, LLC, a Delaware
limited liability company, RENFRO PROPERTIES LLC, a California limited liability
company, THE GC NET LEASE (LOVELAND) INVESTORS, LLC, a Delaware limited
liability company, THE GC NET LEASE (REDMOND) INVESTORS, LLC, a Delaware limited
liability company, THE GC NET LEASE (CRANBERRY) INVESTORS, LLC, a Delaware
limited liability company, and THE GC NET LEASE (GREENWOOD VILLAGE) INVESTORS,
LLC, a Delaware limited liability company, and any other United States domiciled
Person who from time to time becomes a “Borrower” as required by Section 5.12.



--------------------------------------------------------------------------------

2. The following defined term is hereby added to Section 1.01:

“Supermajority Lenders” means, at any time, Lenders that are not Defaulting
Lenders having Revolving Credit Exposures and unused Commitments representing at
least 75% of the sum of the total Revolving Credit Exposures and unused
Commitments (excluding the Revolving Credit Exposures and unused Commitments of
such Defaulting Lenders) at such time.

3. Section 2.08(d), subsection (c) is hereby deleted in its entirety and
replaced with the following:

“(c) the aggregate Commitments do not exceed $200,000,000.00 (the “Maximum
Commitment”).”

4. Section 2.20(b) is hereby deleted in its entirety and replaced with the
following

“(b) Defaulting Lender Cure. If the Borrower and Administrative Agent agree in
writing in their reasonable discretion that a Defaulting Lender has taken such
action that it should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Defaulting Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Defaulting Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no cessation in status as
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising during the period that such Lender was a Defaulting Lender.”

5. Section 6.07 (c) is hereby deleted in its entirety and replaced with the
following:

“(c) create, incur, suffer or permit to exist, or assume or guarantee, directly
or indirectly, contingently or otherwise, or become or remain liable with
respect to any Indebtedness if the aggregate of such Indebtedness would violate
Section 5.02 or”

6. Section 6.09(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(c) Indebtedness under the Bridge Loan;”

 

-2-



--------------------------------------------------------------------------------

7. The first sentence of the sixth paragraph of Article VIII is hereby deleted
in its entirety and replaced with the following:

“Subject to the appointment and acceptance of a successor Administrative Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders and the Lead Borrower, and may be removed either (a) by
the Required Lenders in the event of the Administrative Agent’s gross negligence
or willful misconduct or (b) by the Supermajority Lenders (excluding the
Administrative Agent in its capacity as a Lender) at any time during which an
Event of Default exists under both this Agreement and the Bridge Loan.”

8. Section 9.15 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 9.15 Bridge Loans.

Notwithstanding anything herein to the contrary, one or more wholly owned
subsidiaries of a Borrower, whose only asset shall be its equity ownership
interests in a wholly owned subsidiary (including, without limitation, any
Borrower) (a “Property Owning Entity”) whose only asset is its ownership
interest in Real Property (including Mortgaged Properties within the Pool) owned
or to-be-acquired by such subsidiary, may incur a bridge loan provided by
Administrative Agent (such loan, a “Bridge Loan”). The Bridge Loan may be
secured by, among other collateral, a pledge of the equity interest (or
distributions) in such Property Owning Entity, but no Bridge Loan may be secured
by a lien on such owned or to-be-acquired Real Property. The aggregate principal
amount outstanding of such Bridge Loans shall be no greater than twenty-five
million dollars ($25,000,000.00). Guarantor may provide a guaranty in connection
with such Bridge Loans and such guaranty shall be pari passu with the Guaranty.
The final maturity date of any Bridge Loan shall not be later than May 18,
2014.”

9. Article VII (q) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(q) a monetary default occurs under any loan or credit agreement evidencing or
related to a Bridge Loan, including, without limitation, that certain Bridge
Credit Agreement to be entered into on or about September 27, 2012 by and among
KeyBank, National Association, as administrative agent and lender, The GC Net
Lease (Redmond) Member, LLC and certain affiliated entities, collectively as
borrower.”

 

-3-



--------------------------------------------------------------------------------

10. The first clause of Section 9.02(b) is hereby revised to read as follows:

“Neither this Agreement, nor the intercreditor agreement entered into in
connection with the Bridge Loan, nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders;”

11. Schedules 3.05(F), 3.15, 5.12 and 6.01 of the Credit Agreement are hereby
replaced with Schedules 3.05(F), 3.15, 5.12 and 6.01 attached hereto and made a
part hereof.

12. The Borrowers represent and warrant to the Lenders that after giving effect
to this Second Amendment (a) the representations and warranties of the Borrower
and each other Loan Party contained in the Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties (i) relate
solely to an earlier date (in which case such representation and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and (ii) have been modified, or are being modified pursuant to
this Second Amendment, to reflect events occurring after the date of the Credit
Agreement, as same have been disclosed publicly or in writing to the Agent on or
before the date hereof or are permitted or not prohibited under the Loan
Documents, and (b) no event has occurred and is continuing which constitutes a
Default or an Event of Default.

13. Each Borrower represents and warrants as follows:

 

  (a) It has taken all necessary action to authorize the execution, delivery and
performance of this Second Amendment.

 

  (b) This Second Amendment has been duly executed and delivered by each
Borrower and constitutes the Borrower’s legal, valid and binding obligations,
enforceable in accordance with its terms.

 

  (c) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by each
Borrower of this Second Amendment

14. Except as expressly amended hereby, the remaining terms and conditions of
the Credit Agreement shall continue in full force and effect. All future
references to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as amended by this Second Amendment, and each reference to
“hereof,” “hereunder,” “herein” or “hereby” and each other similar reference and
each reference to “this Agreement” and each other similar reference contained in
the Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended by this Second Amendment. It is intended that this Second
Amendment, which may be executed in multiple counterparts, shall be governed by
and construed in accordance with the laws of the State of New York.

15. This Second Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto.

 

-4-



--------------------------------------------------------------------------------

16. For the purpose of facilitating the execution of this Second Amendment as
herein provided and for other purposes, this Second Amendment may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument. Facsimile signatures shall have the same legal effect
as originals.

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement
under seal as of the date first written above.

 

THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

By:  

GRIFFIN CAPITAL NET LEASE REIT, INC.,

a Maryland corporation, its General Partner

  By:  

/s/ Joseph E. Miller

  Name:   Joseph E. Miller   Title:   Authorized Officer

WILL PARTNERS REIT, LLC,

a Delaware limited liability company

By:   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, Sole Member   By:   GRIFFIN CAPITAL NET LEASE REIT, INC., General
Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Authorized Officer

 

THE GC NET LEASE (SYLMAR) INVESTORS, LLC, a Delaware limited liability company
By:   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership   By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland
corporation, its General Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Authorized Officer

[Signatures Continued on Next Page]

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RENFRO PROPERTIES LLC, a California limited liability company By:   THE GC NET
LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership   By:  
GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland corporation, its General
Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Authorized Officer THE GC NET LEASE
(LOVELAND) INVESTORS, LLC, a Delaware limited liability company By:   THE GC NET
LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership   By:  
GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland corporation, its General
Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Authorized Officer

[Signatures Continued on Next Page]

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE GC NET LEASE (REDMOND) INVESTORS, LLC, a Delaware limited liability company
  By:   THE GC NET LEASE (REDMOND) MEMBER, LLC, a Delaware limited liability
company     By:   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership       By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland
corporation, its General Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Chief Financial Officer   THE GC NET
LEASE (CRANBERRY) INVESTORS, LLC, a Delaware limited liability company   By:  
THE GC NET LEASE (CRANBERRY) MEMBER, LLC, a Delaware limited liability company  
  By:   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership       By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland
corporation, its General Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Chief Financial Officer

[Signatures Continued on Next Page]

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE GC NET LEASE (GREENWOOD VILLAGE) INVESTORS, LLC, a Delaware limited
liability company   By:   THE GC NET LEASE (GREENWOOD VILLAGE) MEMBER, LLC, a
Delaware limited liability company     By:   THE GC NET LEASE REIT OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership       By:   GRIFFIN CAPITAL
NET LEASE REIT, INC., a Maryland corporation, its General Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Chief Financial Officer

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as

Agent and as a Lender

By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Senior Relationship Manager

BANK OF AMERICA, N.A.

By:

 

/s/ James Johnson

Name:

 

James Johnson

Title:

 

Senior Vice President

NORTH SHORE COMMUNITY BANK & TRUST COMPANY

By:

 

 

Name:

 

Title:

 

[Signatures Continued on Next Page]

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK By:  

 

Name:   Lee Surtees Title:   Director FIFTH THIRD BANK By:  

/s/ Matthew Rodgers

Name:   Matthew Rodgers Title:   VP

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]